--------------------------------------------------------------------------------

[header.jpg]

This Agreement made this August 15, 2011 by and between:

Wakabayashi Fund, LLC
Japanese Limited Liability Company,
Address: 4-13-20 Mita Minato-Ku, Tokyo, Japan 108-0073
Hereinafter referred to as “WAKABAYASHI” or “Consultant”

And

NEUROKINE PHARMACEUTICALS, INC.
A Vancouver, BC Corporation, its agents, successors or assigns
Hereinafter referred to as
“NEUROKINE PHARMACEUTICALS, INC. OR “Client”
Address: Suite 2007 - 1177 West Hastings Street, Vancouver, B.C. V6E 2KE
Telephone No: 604.221.0595 Fax No.: 604.225.0588 Mobile: 604.805.773
Email: adoroudian@neurokine.com
Symbol: NEUKF.OB

Whereas Consultant is in the business of providing management consulting
services to businesses in an effort to obtain institutional capital from third
parties for business use, including equipment leasing, purchase order and/ or
contract financing, factoring and financing for land and buildings’ utilizing
various financing instruments and whereas Client desires to retain Consultant
for the following purposes:

To provide institutional market awareness and public relations services

For and in consideration of mutual benefits, promises, and the cross
consideration hereinafter set forth, the adequacy of which is hereby
acknowledged, the parties hereto, WAKABAYASHI and NEUROKINE PHARMACEUTICALS,
INC. collectively “THE PARTIES”, hereby covenant and agree as follows:

1.

Services

   

WAKABAYASHI FUND is hereby engaged to provide Public Relations services (non
-exclusive) including serving as an investment banking liaison, obtaining write
ups about the company and acting as an institutional public relations consultant
for a six month period from the date hereof (the “term”).

    2.

Compensation

   

NEUROKINE PHARMACEUTICALS, INC. hereby agrees to pay WAKABAYASHI FUND for the
services set forth in Paragraph 1, the following non-refundable retainer items:

   

A. The issuance of 1,600,000 shares of common stock upfront. Further, shares
when issued will have no stop orders, orders to cancel or other legal
impediment, and that said shares, when issued, will be validly issued, fully
paid and non-assessable. The said shares shall be issued within five days after
the date hereof. Such stock cannot be issued pursuant to an S-8 Registration
statement. The shares are not in contravention of Section 5 of the Securities
Act of 1933 and specifically with sections 5a and 5c there under.

   

For undertaking this engagement and for other good and valuable consideration,
NEUROKINE PHARMACEUTICALS, INC. agrees to issue to the Consultant a
“Commencement Retainer” of 1,600,000 shares of NEUROKINE PHARMACEUTICALS, INC.’s
Common Stock (“Common Stock”) to be delivered to WAKABAYASHI FUND within five
(5) business days of the signing of this Agreement. This Commencement retainer
shall be issued to WAKABAYASHI FUND immediately following execution of this
Agreement and shall, when issued and delivered to WAKABAYASHI FUND, be fully
paid and non- assessable.

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]

NEUROKINE PHARMACEUTICALS, INC. understands and acknowledges that WAKABAYASHI
FUND has foregone significant opportunities to accept this engagement and that
NEUROKINE PHARMACEUTICALS, INC. derives substantial benefit from the execution
of this Agreement and the ability to announce its relationship with WAKABAYASHI
FUND. Therefore, the 1,600,000 shares of Common Stock issued as a Commencement
Retainer, constitute payment for NEUROKINE PHARMACEUTICALS, INC.’s agreement to
consult with WAKABAYASHI FUND and are a nonrefundable, non-apportionable, and
non-ratable retainer; such shares of common stock are not a prepayment for
future services. If NEUROKINE PHARMACEUTICALS, INC. decides to terminate this
Agreement prior to February 13, 2012 for any reason whatsoever, it is agreed and
understood that WAKABAYASHI FUND will not be requested or demanded by NEUROKINE
PHARMACEUTICALS, INC. to return any of the shares of Common Stock paid to it as
retainer hereunder.

     

Further, if and in the event NEUROKINE PHARMACEUTICALS, INC. is acquired in
whole or in part, during the term of this agreement, it is agreed and understood
WAKABAYASHI FUND will not be requested or demanded by NEUROKINE PHARMACEUTICALS,
INC. to return any of the 1,600,000 shares of Common Stock paid to it hereunder.
It is further agreed that if at any time during the term of this agreement,
NEUROKINE PHARMACEUTICALS, INC. or substantially all of WAKABAYASHI FUND’s
assets are merged with or acquired by another entity, or some other change
occurs in the legal entity that constitutes NEUROKINE PHARMACEUTICALS, INC.,
WAKABAYASHI FUND shall retain and will not be requested by NEUROKINE
PHARMACEUTICALS, INC. to return any of the 1,600,000 common shares.

     

B.        WAKABAYASHI FUND will also incorporate a free look clause whereby
NEUROKINE PHARMACEUTICALS, INC. may request to verify our long position in
NEUROKINE PHARMACEUTICALS, INC.'s stock as well as incorporate a proprietary
restrictive clause which precludes any liquidation of our vested stock until the
termination of our contract.

      3.

Termination of Agreement

      A.

Upon the bankruptcy or liquidation of the other party, whether voluntary or
involuntary

B.

Upon the other party taking the benefit of any insolvency law

C.

Upon the other party having or applying for a receiver appointed for either
party; and/or written notice by one party to the other party

      4.

Notices

     

All notices hereunder shall be in writing and addressed to the party at the
address herein set forth, or at such other address which notice pursuant to this
section may be given, and shall be given upon the earlier of actual receipt or
three (3) business days after being mailed or delivered to such courier service.
Any notices to be given hereunder shall be effective if executed by and/or sent
by the attorneys for THE PARTIES giving such notice and, in connection
therewith, THE PARTIES and their respective counsel agree in giving such notice
such counsel may communicate directly in writing with such party to the extent
necessary to give such notice.

      5.

Attorney Fees

     

In the event either party is in default of the terms or conditions of this
Consulting Agreement and legal action is initiated or suit be entered as a
result of such default, the prevailing party shall be entitled to recover all
costs incurred as a result of such default including reasonable attorney fees,
expenses and court costs through trial, appeal and to final disposition.

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]

6.

Time is of the Essence

  

Time is hereby expressly made of the essence of this Consulting Agreement with
respect to the performance by THE PARTIES of their respective obligations
hereunder.

   7.

Inurement

  

This Consulting Agreement shall inure to the benefit of and be binding upon THE
PARTIES hereto and their respective heirs, executors, administrators, personal
representatives, successors, and consultant cannot assign this agreement.

   8.

Entire Agreement

  

This Consulting Agreement contains the entire agreement of THE PARTIES. It is
declared by THE PARTIES that there are no other oral or written agreements or
understanding between them affecting this Agreement. This Agreement supersedes
all previous agreements.

   9.

Amendments

  

This Agreement may be modified or amended provided such modifications or
amendments are mutually agreed upon by and between THE PARTIES hereto and that
said modifications or amendments are made only by an instrument in writing
signed by THE PARTIES.

   10.

Waivers

  

No waiver of any provision or condition of this Agreement shall be valid unless
executed in writing and signed by the party to be bound thereby, and then only
to the extent specified in such waiver. No waiver of any provision or condition
of this Agreement and no present waiver of any provision or condition of this
Agreement shall be construed as a future waiver of such provision or condition.

   11.

Non-Waiver

  

The failure of either party, at any time, to require any such performance by any
other party shall not be construed as a waiver of such right to require such
performance, and shall in no way affect such party’s right to require such
performance and shall in no way affect such party’s right subsequently to
require a full performance hereunder.

   12.

Construction of Agreement

  

Each party and its counsel have participated fully in the review and revision of
this Agreement. Any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not apply in the interpretation of
this Agreement.

   13.

Non-Circumvention Agreement

  

NEUROKINE PHARMACEUTICALS, INC. agrees, represents and warrants hereby that it
shall not circumvent WAKABAYASHI with respect to any banking or lending
institution, investment bank, trust, corporation, individual or investor
introduced by WAKABAYASHI to NEUROKINE PHARMACEUTICALS, INC. pursuant to the
terms with WAKABAYASHI for the purpose of, without limitation, this Agreement
and for a period of twenty four (24) months from the date of execution by THE
PARTIES of this Agreement. If NEUROKINE PHARMACEUTICALS, INC. enters into a
transaction with a party introduced by consultant, then the fees owed under
section 2 shall be due whether or not this Agreement or term has ended.

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]

14. Applicable Law  

THIS AGREEMENT IS EXECUTED PURSUANT TO AND SHALL BE INTERPRETED AND GOVERNED FOR
ALL PURPOSES BY THE LAWS OF STATE OF CALIFORNIA FOR WHICH THE COURTS IN SAN
DIEGO, CALIFORNIA SHALL HAVE JURISDICTION WITHOUT GIVING EFFECT TO THE CHOICE OR
LAWS OR CONFLICT OF LAWS RULES THEREOF OR OF ANY STYLE. The parties agree that
mediation shall be used as an initial forum for the good-faith attempt to settle
and resolve any issues or disputes that may arise.

    15.

Counterparts

   

This Agreement may be executed in a number of identical counterparts. Each such
counterpart is deemed an original for all purposes and all such counterparts
shall, collectively, constitute one agreement, but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart.

    16.

Facsimile

   

A facsimile copy of this Agreement is acceptable.

    17.

Acceptance of Agreement

   

Unless both parties have signed this Agreement within five (5) business days of
the date listed above, this Agreement shall be deemed automatically withdrawn
and terminated.

    18.

Interstate Commerce

   

The Consultant shall undertake to comply at all times with Section 17B of the
Securities Act of 1933.

   

IN WITNESS WHEREOF, THE PARTIES have set forth their hands and seal in execution
of this Consulting Agreement this August 15, 2011 by and between Wakabayashi
Fund LLC and NEUROKINE PHARMACEUTICALS, INC.:


Wakabayashi Fund LLC NEUROKINE PHARMACEUTICALS, INC. A Japan Limited Liability
Company A Vancouver, B.C. Corporation           [exhibit10-1x4x1.jpg]       By:
By: Tadaharu Wakabayashi, Director Dr. Ahmad Doroudian, Ph.D., President & CEO
Date: August 15, 2011 Date: August 15, 2011               NEUROKINE
PHARMACEUTICALS, INC.   A Vancouver, B.C. Corporation           By:   Secondary
Corporate Officer   Date: August 15, 2011

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]

PROJECT SCOPE

PROJECT ACTIVITIES

WAKABAYASHI FUND, in providing funding services, shall perform the following
project specific functions and merge WAKABAYASHI FUND efforts with NEUROKINE
PHARMACEUTICALS, INC. resources, as needed. The emphasis of this funding project
shall be personal introductions of NEUROKINE PHARMACEUTICALS, INC. to money
managers, private equity fund managers, hedge fund managers, pension fund
managers, financial analysts, institutional brokers, venture capitalists,
investment bankers, and wholesale/retail market makers. All out-of-pocket costs
(i.e., costs for mail campaigns, printing, distributions, etc.) shall be
pre-approved and paid for by NEUROKINE PHARMACEUTICALS, INC.

o

Conduct and implement strategic planning analysis that combines NEUROKINE
PHARMACEUTICALS, INC. due- diligence and WAKABAYASHI FUND in-house analysis
tools to emphasize marketability.

    o

Coordinate buy-side and sell-side brokerage research coverage introducing
NEUROKINE PHARMACEUTICALS, INC. to these sources and facilitating their
institutional research. This provides NEUROKINE PHARMACEUTICALS, INC. and
WAKABAYASHI FUND additional analysis reports from funding services.

    o

Investment banking introductions.

    o

Develop story development project related Executive Summary for mail-out /
distribution, which is flexible and updated to the ongoing developments of the
NEUROKINE PHARMACEUTICALS, INC.

    o

Plan marketing campaign matching NEUROKINE PHARMACEUTICALS, INC. to WAKABAYASHI
FUND’S proprietary contact base and other investment prospects / sources
anchored by Internet presence

    o

Target of one on one institutional investor meetings and conference calls with
the most desirable in microcap, small cap and mid cap decision making analysts
and portfolio managers of corporate, business and family funds

    o

Corporate message refinement that is flexible according to ongoing developments

    o

Fact Sheets flexible to ongoing developments

    o

PowerPoint / slide presentations

    o

Tele-conference call, including scripting, Q&A preparation, and thorough details
for successful presentation

    o

Honest feedback from all meetings to allow complete knowledge of ongoing
relationships and enhancements of messaging

    o

Work towards development of Analysts research coverage and comparable inclusion

    o

Nurture of current and potential investors

    o

Mail processing and request fulfillment

    o

Investment Banking introductions

    o

Annual Meetings

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]

o Peer Group / Industry Analysis     o Perception audits of the investment
community

OPTIONAL PROJECT ACTIVITIES

These ancillary projects can be provided at NEUROKINE PHARMACEUTICALS, INC.’s
discretion and cost.

o

Conduct road shows, with direct NEUROKINE PHARMACEUTICALS, INC.’s participation,
in cities targeted because of NEUROKINE PHARMACEUTICALS, INC.’s institutional
investor contact base

    o

Design and Coordinate Trade Booths

    o

Attend trade shows and conferences

    o

Hold press/analysts seminars for institutional investors and investment managers

    o

Develop investor relations section on NEUROKINE PHARMACEUTICALS, INC.’s website

    o

Develop comprehensive website and e-commerce solutions and/or project related
web pages

   

o

Write media alerts and press releases to continuously generate press relating to
NEUROKINE PHARMACEUTICALS, INC. and its stock performance, emphasizing both
standard and Internet dissemination (company initiated only)

    o

Plan and implement direct mail campaign to WAKABAYASHI FUND’S contact base and
NEUROKINE PHARMACEUTICALS, INC.’s related contacts with follow-up telephone
sales contact

    o

Annual Reports: assisting in the writing as well as assisting and directing to
the designers, graphic artists and printers for the complete management of the
publication

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]


Please let this serve as detailed information for wire transfer payments to
Wakabayashi Fund LLC.

Bank Name: Bank of Tokyo – Mitsubishi UFJ Ltd.
Account Number: 0077306
Bank Code / Name: 043 / Tamachi
Account Name: Wakabayashi Fund LLC
Swift Code: BOTKJPJT
Branch Name: Tamachi Branch 043
MUFJ Address: 2-7-1 Marunouchi, Chiyoda-ku Tokyo Japan
Bank Representative: Ryota Ishida
Bank Telephone: 03-3454-0460

[footer.jpg]

--------------------------------------------------------------------------------